                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

CODY MCCLAIN,

                Plaintiff,

v.                                                Case No.: 2:15-cv-594-FtM-38NPM

FNU KUBIK,

              Defendant.
                                          /

                                  OPINION AND ORDER1

       Before the Court is pro se Plaintiff’s letter advising the Court that he wishes “to

drop my Civil Rights Complaint against FNU Kubik due to lack of legal knowledge.” (Doc.

71 at 1).   Plaintiff, who is incarcerated and has pending an Amended Civil Rights

Complaint alleging deliberate indifference to dental care (see Doc. 41), apparently seeks

to voluntarily dismiss this action.

       Prior to an answer or motion for summary judgment by the opposing party or upon

stipulation, a party may voluntarily dismiss an action without a court order. Fed. R. Civ.

P. 41(a)(1)(A). Otherwise, an action may be dismissed upon the plaintiff’s request by

court order. Fed. R. Civ. P. 41(a)(2). Because Defendant Kubik has filed an Answer

(Doc. 66), the Court construes the letter as a motion brought pursuant to Fed. R. Civ. P.


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
41(a)(2). On August 9, 2019, Defendant Kubik filed a Notice Regarding Motion for

Summary Judgment Deadline and Plaintiff’s Voluntary Dismissal. (Doc. 72). Defendant

Kubik advises the Court that due to Plaintiff’s notice of voluntary dismissal he will not be

filing a motion for summary judgment by the August 15, 2019 deadline. (Doc. 72 at 2, ¶

8). Consequently, it appears that Defendant Kubik has no opposition to the Court granting

Plaintiff’s motion to voluntarily dismiss this action.

       Accordingly, it is now

       ORDERED:

       Plaintiff’s letter (Doc.71) construed as a motion pursuant to Fed. R. Civ. P. 41(a)(2)

is GRANTED and the Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions and deadlines, and close this case.

       DONE and ORDERED in Fort Myers, Florida this 26th day of August, 2019.




SA: FTMP-1
Copies: All Parties of Record




                                               2
